Citation Nr: 1327996	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  11-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from January 2002 to May 2002 and from December 2003 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2009 Board decision denied the Veteran's claim of entitlement to service connection for a low back disability. 

2.  Evidence associated with the claims file subsequent to the May 2009 Board decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The May 2009 Board decision, which denied entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

2.  The evidence received subsequent to the March 2009 Board decision is new and material and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal with respect to the application to reopen the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The matter of whether service connection on a de novo basis is warranted is the subject of the remand portion of this decision.

II.  Analysis

The Veteran originally filed a service connection claim for a low back disability in April 2007.  A rating decision dated in May 2007 denied the Veteran's claim.  The Veteran appealed the May 2007 rating decision and a May 2009 Board decision denied the Veteran's claim of entitlement to service connection for low back disability, because there was no evidence of a current diagnosis of a low back disability.  The relevant evidence of record at the time of the May 2009 Board decision consisted of service treatment records, VA treatment records, a May 2007 VA examination, statements from the Veteran in support of his claim and a transcript of the March 2008 RO hearing.  The March 2009 Board decision was not appealed and it is final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran requested that the VA reverse its prior decision and grant service connection for a low back disability in February 2010.  VA construed this as a request to reopen his claim of entitlement to service connection for a low back disability.  Evidence associated with the claims file since the March 2009 Board decision includes VA treatment records, a VA examination dated February 2011, lay statements by the Veteran and a fellow service member and transcripts of the February 2011 DRO hearing and June 2011 Board hearing.  The evidence received since the March 2009 Board decision is new in that it was not of record at the time of the decision.  The February 2011 VA examination notes that an MRI conducted in October 2009 reveals L4-L4 moderate disk protrusion across the ventral aspect of the thecal sac, bilateral facet and ligamentum flavum hypertrophy, stenosis of the lateral recess bilaterally and mild to moderate spinal stenosis.  This medical evidence is neither cumulative nor redundant of the evidence of record in May 2009 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., a current diagnosis of the claimed disability.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a low back disability is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back injury is reopened, and the appeal is granted to that extent only.


REMAND

The Veteran was provided with a VA opinion dated in February 2011 with respect to whether the Veteran's low back disability is related to active military service.  The physician assistant determined that it was less likely as not that the Veteran's current back condition is a result of military service.  It appears that the physician assistant determined that the Veteran's lay statements of back pain in service with a continuity of symptomatology since service was not credible as there was no medical evidence in service to support the Veteran's statements.  The Board has determined that the Veteran's lay statements and testimony in support of his claim are credible as the Veteran's statements are internally consistent and it is supported by a lay statement from a fellow service member.  Accordingly, the Veteran should be provided with another VA examination and opinion to consider the credible lay statements of the Veteran as to continuity of symptoms since discharge from service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the Veteran's service connection claim for a low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's L4-L5 moderate disc protrusion across the ventral aspect of the thecal sac, spinal stenosis and any other back disability found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service.  

The examiner should provide a complete explanation for all conclusions reached.  As part of his or her rationale, the examiner should discuss the Veteran's credible lay statements of continuity of back pain since military service and the lay statements from a fellow service member.

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for a low back disability based on the entire evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


